Title: To George Washington from William Stephens Smith, 24 June 1782
From: Smith, William Stephens,Clarkson, Matthew
To: Washington, George


                  
                     June 24th 1782
                  
                  To His Excellency George Washington Esqr Commander in Chief
                  The Undersigned, viewing with regret the situation of their
                     Country, with respect to the prospect of Military operations, the ensuing
                     Campaign, render’d more gloomy by the misfortune of the Count De Grasse, are
                     led to immagine, that this season will be waisted in America with a degree of
                     unavoidable Inactivity, which not corresponding with the professional Ideas of
                     a Soldier, they request—that your Excellency will permit them to join the
                     Combined Armies in the West Indies, who according to the received Opinion, have
                     notwithstanding the unfortunate Action with Admiral Rodney, form’d a Junction
                     at Cape Francois, & are making vigorous exertions to proceed with the
                     seige of Jamaica.
                  This request they flatter themselves will meet with your
                     approbation for the reason mentioned, Aided by this principle, that
                     notwithstanding the favours received from our Great Ally, and the number of
                     Gentlemen who have freely offer’d their Lives, for the service of our Country,
                     very few, if any, of our Countrymen, have immitated their laudable Example, by
                     returning the Complement.
                  The Undersigned, will consider themselves happy if their Request
                     meets with your Approbation, not only by reason of their being the first that
                     adopted this Line of Conduct—but that they may thereby be enabled to cancel in
                     a small Degree (at this period of apparent Inactivity) the Obligations, they as
                     Americans, feel themselves under to the generous Ally’s of their Country.
                  The Undersigned have made every necessary Arrangement, for
                     putting this Plan in execution, provided they should be favour’d with your
                     approving Voice, and hope to be enabled, to leave the Continent, in the Course
                     of two—or three Weeks at farthest, & pursue the plan referr’d to, with
                     Vigor and attention.
                  The particular Situation, & Policy of our Army, rendering
                     it difficult for Gentlemen in our situation, to Obtain Commands suitable to our
                     Rank, and urged by an anxiety to improve ourselves in the Art of War, are
                     strong Reasons, that may be connected with the preceeding, and perhaps may
                     contribute towards obtaining the Indulgence requested.
                  
                     W.S. Smith Lt Colo.
                     M. Clarkson Major
                     
                  
               